Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 merely repeats the limitation of claim 3, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2015/0034621 to Timmermann et al (Timmermann).
As recited in claim 1,  Timmermann discloses, at Fig. 3 and ¶¶ 68-73, “a camera [3a, ¶ 27]... attached at a vehicle cabin  inner side of a... windowpane [1]... a heater... placed to oppose,.. the... windowpane... in front of a... lens of the camera, and that irradiates heat [9] toward the... windowpane [1], wherein the heater comprises: a heat 
As in claim 2, Timmermann discloses a “heat dissipation element [4]... formed from a metal” (¶ 71).

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Timmermann.
Given that the “heat dissipation element” 4 of Timmermann is electrically conductive (¶¶ 38 & 71), and “the heat generation element” 11, formed “on the bottom of the” heat dissipation element 4, can be “an electrically conductive coating” (¶ 72), an electrically insulating, thermally conductive “substrate” layer is either inherently assumed because it is required between the two to allow the heater to operate without short circuiting; or, alternatively, it would have been obvious to place the heat generation element 11 “over a first surface of [an electrically insulating] substrate, and the heat dissipation element... over a second surface of the substrate.” for the same reason.

Applicant is encouraged, if a reply to this Office action is contemplated, to review the prior art cited but not applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/             Primary Examiner, Art Unit 3761                                                                                                                                                                                           	3/25/21